Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
Double Patenting
Examiner previously made a Double patenting rejection in the Action dated 1/19/21.  Applicant noted that they will consider filing a terminal disclaimer to overcome this rejection once an indication of allowable subject matter has been determined.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-11 and 13-15, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5347717, Ts’ai.
Regarding Claim 1, Ts’ai discloses a razor (fig 2) comprising a loop shaped spring member (25, since the part 25 is said to be resilient and thus is a spring as defined, col. 2, lines 40-60) having at least .
Regarding Claim 3, said loop shaped spring member further comprises one or more retarding structures (either of the bevel blocks 253 and 253’ which are said to be stopped, and thus retarding movement, against wall 218; or the parts 2543’ and 2543 and 2543’ which hold the razor in place when attached thereto and thus retard the razor portion 31 and 31’).
Regarding Claim 4, said retarding structure is a knob (fig 2).
Regarding Claim 5, said loop shaped spring member is disposed within an assembly (22) having a movable member (spring 26).
Regarding Claim 6, said distal ends do not contact each other (at least in the states as seen in fig’s 2-5).
Regarding Claim 7, said distal ends are spaced apart from each other (at least in the states as seen in fig’s 2-5).
Regarding Claim 8, one or both of said distal ends are not permanently attached to any portion of the razor (since the razor is removable from these parts col. 2, lines 30-50).
Regarding Claim 9, said loop shaped spring member is not permanently attached to said assembly having said movable member (since the parts 217 and 217’ are removable from the parts 222 and 223 thus allowing the part 225/226 to be removed therefrom).
Regarding Claim 10, said loop shaped spring member moves freely in said assembly having said movable member (at least the arms move freely).
Regarding Claim 11, said retarding structure comprises a curved profile (when the retarding structure is considered the parts 2543 and 2543’the structure is curved as shown in fig’s 1-3).

Regarding Claim 14, said loop shaped spring member is a substantially closed loop (at least when the parts 254 and 254’ are completely pressed together such that they contact one another).
Regarding Claim 15, said loop shaped spring member comprises an oval, circle, elliptical, ring, shape, tear drop shape, or any combination thereof (at least when the parts 254 and 254’ are completely pressed together such that they contact one another, the loop can become a substantially oval or tear drop or elliptical or ring shape).
Regarding Claim 20, one of said distal ends moves circumferentially along a radially inner periphery of said loop shaped spring member (see annotated fig 4 below).

    PNG
    media_image1.png
    379
    484
    media_image1.png
    Greyscale

Regarding Claim 21, one of said distal ends moves circumferentially along a radially outer periphery of said loop shaped spring member; see annotated fig 4 below.

    PNG
    media_image2.png
    396
    484
    media_image2.png
    Greyscale

Regarding Claim 22, Tsai discloses a razor (fig’s 1-4) comprising a loop shaped spring member (25, since the part 25 is said to be resilient and thus is a spring as defined, col. 2, lines 40-60), the loop shaped spring member comprising a single loop (25 and 251) with overlapping end portions (254 and 254’), wherein the overlapping end portions each terminate in a respective free distal end (2543 and 2541) and wherein the free distal ends move freely with respect to each other and with respect to the razor (when squeezed together).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ts’ai in view of USPGPUB 20070137045, Follo et al., here after Follo.
Regarding Claim 12, Ts’ai discloses all the limitations of Claim 11 as discussed above. 
Ts’ai lacks the apparatus having said curved profile (of parts 2543 and 2543’) comprise a knob having a radius of curvature between about 0.5 mm to about 4 mm.
Follo discloses a pivoting razor cartridge like the cartridge of Ts’ai which, like the Ts’ai apparatus includes a curved profile of the handle assembly (par 0110) which interacts with a curved profile of the cartridge, and discloses that curved profiles have a radius of curvature of between 4mm to 7mm (which range includes the claimed range of 4mm) in order to allow the cartridge to beneficially pivot relative to the handle (par 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ts’ai by having the curved profile (of parts 2543 and 2543’) comprise a knob having a radius of curvature between about 0.5 mm to about 4 mm in order to allow the cartridge to beneficially pivot relative to said handle.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ts’ai.
Regarding Claims 16-17, Ts’ai discloses all the limitations of Claim 1 as discussed above.
Ts’ai lacks said loop shaped spring member having an overall length of about 30 mm to about 90 mm when straightened, and a radius of curvature between about 1 mm to about 12 mm.
It would have been an obvious matter of design choice to an overall length of about 30 mm to about 90 mm when straightened, and a radii of curvature between about 1 mm to about 12 mm, in order to have the proper spring size that can fit within the smaller space, wherein razor interiors are known to be smaller in size, since such a modification would have involved a mere change in the size of a .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ts’ai in view of USPGPUB, 20100132204, Brown.
Regarding Claim 19, Ts’ai discloses all the limitations of Claim 1 as discussed above.
Ts’ai lacks said loop shaped spring member being comprised of a stainless steel.
Brown discloses a razor with an independent suspension, which, like the razor of the present invention is directed to a pivotably connected shaving element. In addition, Brown discloses that in such an assembly it is known to provide a spring to assist in said pivotal connection, said spring being made of stainless steel in order to allow the pivotal connection to be resilient in nature and to thus allow the user to have greater control over the razor during a shaving operation (par 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ts’ai by having the spring of Ts’ai be biased via a stainless steel spring assembly in order to allow the user to have greater control over the razor during a shaving operation, as taught by Brown. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        07/22/2021